NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



YORDAN ACOSTA-CORTINA,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-2100
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Louis G. Carres, West Palm Beach, and
Ronald S. Chapman, West Palm Beach, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and BADALAMENTI, JJ., Concur.